Citation Nr: 1224600	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether an April 7, 1993 rating decision, wherein the RO failed to address the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), was the product of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from February to October 1943. The Veteran died in October 2005. The appellant is the widow of the Veteran. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2008, the appellant appeared before the undersigned Veteran's Law Judge and gave testimony in support of her claim.  A copy of the hearing transcript is of record. 

In December 2008, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  She appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, issued in November 2010, the Court set aside the Board decision and remanded the case to the Board for readjudication.   

In September 2011, the Board remanded the claim to the RO for additional procedural and substantive development.  The requested development has been completed and the claim has been returned to the Board for appellate consideration.

In its September 2011 remand, the Board referred the issue of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 to the RO for adjudication.  In a May 2012 argument to VA., the appellant's attorney referenced a March 22, 2012 rating decision that she maintained addressed the 1318 issue.  The Board notes that the March 2012 rating action addressed the issue of whether the RO had committed CUE in an April 7, 1993 rating action when it failed to address the issue of entitlement to a TDIU, not the raised 1318 issue.  Thus, because the RO has not adjudicated the raised issue of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 as requested by the Board in its September 2011 remand directives, it is once again referred to the RO for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

After issuance of a March 2012 Supplemental Statement of the Case, wherein the RO addressed the issue of entitlement to service connection for the cause of the Veteran's death, additional evidence (i.e., private medical opinion and treatise evidence) was received along with a waiver of initial RO review.  Thus, a remand to have the RO initially consider this evidence is not necessary.  38 C.F.R. §§ 19.37, 20.1304 (2011). 

The issue of whether the RO committed CUE in an April 7, 1993 rating action, wherein it failed to address the issue of entitlement to a TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in October 2005.  The Veteran's October 2005 final VA hospital clinical documentation indicates that he succumbed to respiratory failure secondary to adult respiratory distress syndrome. 

2.  The Veteran's October 2005 death certificate indicates that the immediate cause of death was "adult respiratory distress syndrome due to (or as a consequence of) metastatic esophageal cancer."  Congestive heart failure, cardiac arrythmia, and herpetic pneumonia were noted as "other significant conditions contributing to death but not resulting in the underlying cause." 

3.  At the time of the Veteran's death, service connection was in effect for major depression, evaluated as 50 percent disabling, and neurodermatitis, evaluated as 30 percent disabling.  The Veteran's combined service-connected rating was 70 percent.

4.  The competent and credible evidence fails to demonstrate that either the cause of death or contributing factors listed on the Veteran's death certificate or otherwise determined to contribute to the Veteran's death were incurred in or related to his military service, or that a service- connected disability caused or contributed to the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2011 post adjudication letter, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also informed her of how to establish an effective date as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of a veteran's death based on a disability not yet service-connected. Unlike a claim to reopen, an original claim for service connection for the cause of a veteran's death imposes upon VA no obligation to inform a claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The October 2011 letter met the Hupp requirements with respect to the appellant's claim for service connection for the cause of the Veteran's death as it informed her of the disabilities that the Veteran was service-connected for during his lifetime.  In addition, since providing the additional Hupp notice, the RO readjudicated the appellant's claim in a March 2012 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or lack of notice prior to an initial adjudication).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim).

With respect to VA's duty to assist the appellant with respect to her cause of death claim, VA is only required to make reasonable efforts to obtain relevant records that the appellant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence related to her claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  As the Veteran is deceased, a medical examination is not obtainable. However, pursuant to the Board's September 2011 remand directives, a medical opinion was provided by a VA psychologist in November 2011.  A copy of the VA psychologist's report has been associated with the claims files.  In addition, in May 2012, the appellant's attorney submitted a private medical opinion in support of the appellant's claim.  A copy of this report is also contained in the claims files.   

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Additional efforts to assist or notify her would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II. Laws and Regulations

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected depression increased his health risks, which, in turn, weakened his physical constitution and led to the development of his fatal esophageal cancer.  

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.
There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

III. Analysis

Turning to the merits of the claim, the Veteran's October 2005 final VA hospital clinical documentation indicates that he was admitted for treatment of pneumonia and an esophageal mass.  The Veteran's condition worsened and he died in October 2005.  He was reported to have succumbed to respiratory failure secondary to adult respiratory distress syndrome. 

The Veteran's October 2005 death certificate indicates that the immediate cause of death was "adult respiratory distress syndrome due to (or as a consequence of) metastatic esophageal cancer."  Congestive heart failure, cardiac arrythmia, and herpetic pneumonia were noted as "other significant conditions contributing to death but not resulting in the underlying cause." 

At the time of the Veteran's death, service connection was in effect for major depression, evaluated as 50 percent disabling, and neurodermatitis, evaluated as 30 percent disabling.  The Veteran's combined service-connected rating was 70 percent.   However, the record shows that his psychiatric disorder had previously been characterized as psychoneurosis, mixed type, with neurotic atony of the esophagus.  (See December 1968 rating action). 

The Board finds that the preponderance of the evidence of record is against a finding that the cause of the Veteran's death or contributing factors listed on his death certificate were incurred in or related to his military service, or that a service-connected disability, specifically his depression, caused or contributed to his death.  Thus, the appellant's claim for service connection for the cause of the Veteran's death will be denied in the analysis below.  38 C.F.R. §§ 3.312 (2011).

There are VA and private opinions that are against and in support of the appellant's claim.  In February 2006, the RO sought a medical opinion on the cause of the Veteran's death.  The examiner noted that the Veteran was service-connected for a major depressive disorder and neurodermatitis with a combined rating of 70% during his lifetime.  After reviewing the Veteran's certificate of death and article related to depression and heart disease provided by the appellant, the examiner opined, "I am of the opinion that in this case, heart disease was not related to depression.  His cardiac problems were secondary to Adult ADS, Cancer, and Herpetic Pneumonia.  OPINION:  The Veterans service connected depression did not substantially or materially contribute to the cause of death.  Nor did it aid or lend assistance to the cause of death.  There is no connection between the service connected conditions and the cause of death."

A July 2007 VA basis opinion is also against the claim.  In that report, after a review of the claims files, to include the above-cited February 2006 VA examiner's opinion and the tabbed information regarding his recent illnesses, it was the  opinion of J. H. R. M. D., that there was no medical correlation between the Veteran's service-connected depression and neurodermatitis and his cause of death, which was adult respiratory distress syndrome secondary to herpetic pneumonia, complicated by malnutrition, [cerebrovascular accidents] which had left the patient bedridden since 2001, and his esophageal carcinoma with hepatic metastasis.  Dr. J. H. R. concluded that there was no medical basis for any of these conditions being caused by or exacerbated by the service-connected depression and neurodermatitis.  

In September 2011, and pursuant to the Court's Order, the Board remanded the claim in order to obtain a medical opinion that addressed whether there was a nexus between the previously service-connected psychoneurosis with neurotic atony of the esophagus and stomach problems and the Veteran's death.  This opinion was provided by a VA psychologist in November 2011.  After a review of the claims files, to include the Veteran's death certificate, the appellant's hearing testimony and statements, treatise evidence submitted by the appellant, medical and research studies, and post-service medical evidence, to include, but not limited to, the above-cited VA opinions, the VA psychologist provided the following opinion:  

" Nothing was found in the evidence to suggest that there was a direct, substantial, or significant causal relationship between his mental health diagnosis and his physical problems that led to his death.  There is no significant scientific research evidence supporting the idea that a mental health disorder can be a substantial, direct cause or a physical problem, and there is no evidence to suggest depression or the Veteran's service connected "'psychoneurosis'" disorder had a direct, significant, or substantial role in causing the Veteran's physical problems, including respiratory distress syndrome due to metastatic esophageal cancer with complications of congestive heart failure, cardiac arrythmia, and pneumonia, therefore it is less likely than not that the Veteran's mental health problems had any significant causal role in the sequence of health problems that lead to his death." 

The Board finds that the November 2011 VA psychologist's report to be of high probative value because he addressed the entire service-connected disability picture, which included depression and (italics added for emphasis) esophagus and stomach disabilities, and how it contributed to the Veteran's death, as instructed by the Board in its September 2011 remand directive.  Therefore, the Board concludes that it is of high probative value.  The examiner indicated that the Veteran's claims files had been reviewed, and the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-(2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
In support of the appellant's claim is a May 2012 opinion, prepared and submitted by A. C., RN, BSN, LNC that is supportive of the appellant's claim.  After a review of the Veteran's certificate of death, relevant medical records, to include the above-cited November 2011 VA psychologist's opinion, treatise evidence, and medical and research studies, A. C. RN concluded that the Veteran's in-service and post-service gastrointestinal symptoms were the result of his long-standing psychiatric problems (i.e., anxiety and depression), which increased his risk of gastroesophageal reflux disease (GERD) which, in turn, caused Barrett's esophagus, which contributed to the fatal diagnosis of esophageal cancer.  

In contrast to the VA psychologist's November 2011 opinion that there was "[n]o significant scientific research evidence supporting the idea that a mental health disorder can be a substantial, direct cause of a physical problem," A. C., RN concluded that there were multiple scientific research studies that supported such a link.  A. C., RN maintained that while psychiatric problems might not always directly cause a physical problem, they did substantially contribute to its development.  In support of this finding, A. C. referenced a study that showed that an anxiety disorder could trigger biological processes that contributed to or increased the likelihood of the development of certain physical illnesses, such as changes in the hypothalamic-pituitary axis system or alterations in the autonomic nervous system activity.  Thus, it was A. C. RN's professional opinion that the Veteran's in-service and post-service gastrointestinal symptoms were the result of his long-standing psychiatric problems (i.e., anxiety and depression), which increased his risk of gastroesophageal reflux disease (GERD) which, in turn, caused Barrett's esophagus, which contributed to the fatal diagnosis of esophageal cancer. 

The Board finds that the November 2011 VA psychologist's opinion to outweigh the May 2012 opinion of A. C., RN, BSN, LNC that is supportive of the appellant's claim.  The VA psychologist reviewed and considered the entire clinical evidence, the appellant's hearing testimony and treatise evidence, which he found did not contain anything directly pertinent to mental health causes of physical disorders.  The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To the extent that the A. C. RN's opinion supports a finding that the Veteran's service-connected depression ultimately led to the development of his fatal esophageal cancer, she met the conditions of causality required by § 3.312(c).  However, the Board finds the opposing opinion of the November 2011 VA psychologist more probative because it is based on superior expertise and medical training in the field of psychiatric medicine, and was accompanied by a thorough exposition of the reasons and bases supporting his opinion.  There is no indication that A. C, RN had any expertise with respect to psychiatric medicine such that she was able to render a credible nexus opinion.

The November 2011 VA psychologist specifically addressed the appellant's contention that the Veteran's once-diagnosed psychoneurosis anxiety state with gastrointestinal conversion symptoms had caused the development of his Barrett's esophagus and, ultimately, his fatal esophageal cancer.  The psychologist noted that the diagnosis of "'conversion,'" meant that a person, such as the Veteran, had symptoms that could not be accounted for by physical causes.  Thus, by definition, the November 2011 VA psychologist opined that the Veteran's previously diagnosed psychiatric disorder did not cause any actual physical problem.  The November 2011 VA psychologist further concluded that the Veteran's previous psychiatric disorder would most likely be translated to an anxiety disorder, and, according to medical studies, an upset stomach per se could not be considered a direct and substantial cause of the Veteran's GERD or development of his Barrett's esophagus.  In fact, and as noted by the November 2011 VA psychologist, while earlier treatment records reflect that the Veteran had received treatment for an anxiety disorder, it was not found to have been the cause of any other [physical] disorder.  The primary source of the Veteran's problems was his health, family and dementia.  The Board notes that a psychiatric disorder was not noted on the Veteran's death certificate as having caused or substantially or materially contributed to his death.  It is also not noted as a significant condition contributing to death.  In fact, the Veteran's death certificate and VA medical records clearly indicate that the immediate cause of death was adult respiratory distress syndrome due to (or as a consequence of) metastatic esophageal cancer, not a psychiatric disorder.

The Board also finds that November 2011 VA medical opinion outweighs the appellant's lay assertions regarding the cause of the Veteran's death.  The appellant's contention as to the Veteran's cause of death is based upon her own beliefs and her familiarity with the late Veteran's medical history.  As for the appellant's opinion that the Veteran's service-connected psychiatric disorder increased his health risks and, ultimately, led to the development of his fatal esophageal cancer, the Board acknowledges that she has some medical background in that she has been trained as a licensed practical nurse.  Thus, her medical training provides her with some medical competence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

The matter at hand, however, involves complex medical assessments that require medical expertise.  The record does not show that the appellant has received the requisite formal medical training and accreditation in psychiatric illnesses that is  necessary to make medical diagnoses or present opinions regarding complex medical issues, such as here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  The November 2011 VA opinion was provided by a VA psychologist who has specialized medical expertise regarding psychiatric illnesses.  In addition, and as noted above, the November 2011 VA psychologist's statement was based upon a review of the claims files, to include all of the appellant's statements and hearing testimony and medical treatises.  Finally, the reasoning for the November 2011 VA psychologist's is fully articulated and based upon sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the commenting medical expert must be informed of sufficient facts upon which to base an opinion ... accurate medical history offered by the Veteran).

This decision is not meant to detract from the Veteran's honorable service, or the years of chronic gastrointestinal-related pain and symptoms that may have resulted.  However, the Board must make its decision based on the evidence and the law; it is without authority to grant benefits on an equitable basis.  For these reasons, service connection for the cause of the Veteran's death is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for the cause of the Veteran's death is denied.


REMAND

By a March 2012 rating action, the RO determined that CUE had not been committed in an April 7, 1993 rating action, wherein it had failed to address the issue of entitlement to TDIU.  The appellant was informed of the RO's decision on March 22, 2012.  The appellant, through her attorney, disagreed with this decision in an argument received at the RO via facsimile on May 25, 2012.  ((See appellant's attorney's argument to the RO, page (pg.)).  The RO has not issued a Statement of the Case (SOC) on the appellant's claim of CUE in an April 7, 1993, rating decision, wherein the RO failed to address the issue of entitlement to TDIU.  The Board notes that, where a claimant files a notice of disagreement and the RO has not issued a SOC, the issue must be remanded to the RO for a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should provide the appellant with a SOC on her CUE claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Provide the appellant and her attorney with a SOC on the issue of whether an April 7, 1993, rating action, wherein the RO had failed to address the issue of entitlement to TDIU, was the product of CUE.  This issue should be returned to the Board only if the appellant perfects a timely appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


